Citation Nr: 0502632	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  94-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for degenerative disc disease, lumbosacral spine, L5-S1, with 
limitation of motion, currently rated as 20 percent 
disabling. 

2.  Entitlement to assignment of a higher disability rating 
for degenerative disc disease, thoracic spine, T11 and T12, 
currently rated as 20 percent disabling.

3.  Entitlement to assignment of a higher disability rating 
for chondromalacia patella, right knee, with degenerative 
joint disease, currently rated as 10 percent disabling.

4.  Entitlement to assignment of a higher disability rating 
for nasal fracture, status post septoplasty, currently rated 
as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had almost 14 years of active duty service ending 
in July 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision by a Regional 
Office (RO) of the Department of Veteran Affairs (VA).  The 
veteran testified at an April 1998 RO hearing.
This case was previously before the Board and was remanded in 
May 2000, was sent for additional development of the evidence 
in January 2003 and was remanded again in June 2003.

By rating decision dated in June 2002, the RO increased the 
rating for the service-connected lumbosacral spine disability 
from 10 percent to 20 percent, effective from September 7, 
2000.  By that same rating decision, the RO increased the 
rating for the service-connected thoracic spine disability 
from noncompensable to 10 percent, effective from September 
7, 2000. 


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease, lumbosacral 
spine, from July 2, 1992 to September 7, 2000, was productive 
of no more than slight limitation of motion with no objective 
evidence of incapacitating episodes as defined by the 
regulations, radiculopathy, muscle spasms, or ankylosis.

2.  The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease, lumbosacral 
spine, from September 7, 2000 to present, has been productive 
of no more than moderate limitation of motion with no 
objective evidence of incapacitating episodes as defined by 
the regulations, radiculopathy, muscle spasms, or ankylosis.

3.  The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease, thoracic spine, 
from July 2, 1992 to September 7, 2000, was productive of no 
more than slight limitation of motion with no objective 
evidence of incapacitating episodes as defined by the 
regulations, radiculopathy, muscle spasms, or ankylosis.

4.  The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease, thoracic spine, 
from September 7, 2000 to present, is productive of no more 
than moderate limitation of motion with no objective evidence 
of incapacitating episodes as defined by the regulations, 
radiculopathy, muscle spasms, or ankylosis.

5.  The veteran's service-connected disability, described for 
rating purposes as chondromalacia patella, right knee, with 
degenerative joint disease, is productive of no more than 
slight limitation of flexion with no objective evidence of 
limitation of extension.

6.  From March 20, 2004, the service-connected disability, 
described for rating purposes as chondromalacia patella, 
right knee, with degenerative joint disease, has been 
productive of no more than slight lateral instability. 

7.  The veteran's service-connected disability, described for 
rating purposes as nasal fracture, status post septoplasty, 
is productive of a 20 percent reduction of the left nostril.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for degenerative disc disease, 
lumbosacral spine, for the period from July 2, 1992 to 
September 7, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5003, 5292 (2004).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for degenerative disc disease, 
lumbosacral spine, for the period from September 7, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5003, 5242 
(2004).

3.  The criteria for entitlement to a compensable disability 
rating for degenerative disc disease, thoracic spine, for the 
period from July 2, 1992 to September 7, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5003, 5291 (2004).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for degenerative disc disease, thoracic 
spine, for the period from September 7, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5003, 5242 (2004).

5.  The criteria for entitlement to a disability rating in 
excess of 10 percent for chondromalacia patella, right knee, 
with degenerative joint disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5003 (2004).

6.  The criteria for entitlement to a separate disability 
rating of 10 percent (but no higher) for lateral instability 
associated with the service-connected chondromalacia patella, 
right knee, with degenerative joint disease, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5257 (2004).

7.  The criteria for entitlement to a compensable disability 
rating for nasal fracture, status post septoplasty, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in October 2002, July 
2003 and February 2004.  The rating decision on appeal is 
from December 1993.  Thus, notice was not given in accordance 
with the requirements set out by the Court in Pelegrini.  
Nonetheless, the Board finds that for the reasons below, such 
an error constitutes harmless error.  See 38 C.F.R. 
§ 20.1102.

The Board finds that VA has fulfilled its duty to furnish 
VCAA notice in this case.  In the October 2002, July 2003 and 
February 2004 letters as well as the May 1994 statement of 
the case and the May 1999, June 2002 and January and June 
2004 supplemental statements of the case, the RO effectively 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, which party was 
responsible for obtaining the evidence and to submit any 
evidence in his possession that he deemed relevant to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
these documents, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  

The Board also notes that the various RO letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The veteran's service 
medical records and pertinent VA and private medical records 
are on file.  Moreover, the veteran has been afforded 
multiple VA examinations.  Thus, the Board finds that the 
requirements of 38 C.F.R. § 3.159 have been met.  The 
appellant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

Facts

The veteran participated in a Persian Gulf Registry medical 
examination in February 1993.  The examination resulted in 
diagnoses of right knee degenerative arthritis, dermatitis 
and bronchitis.

The veteran also underwent a VA examination in February 1993.  
A very thorough history was elicited from the veteran.  The 
veteran reported injuring his knee in high school and 
suffering a knee sprain during service in 1973.  He 
complained of continuing problems with his knee, such as re-
spraining it while doing sports.  His complaints at the time 
were of aching after sitting for a long time, but no locking, 
buckling or swelling.  The range of motion was reported to be 
within normal limits.  The veteran reported multiple 
fractures of his nose in the 1960s and the 1970s and 
undergoing a septoplasty in 1985.  He reported sinusitis and 
stuffiness related to nose fractures.  He reported spraining 
his lumbosacral spine in the past and that he had occasional 
discomfort two times a year, on average.  He described his 
pain as aching in the low back without radiating pain, 
weakness, bowel or bladder problems.  He reported having been 
x-rayed in the past and told he had congenital 
spondylolisthesis.  The veteran reported that his only 
current complaint was related to his right knee.

On physical examination, there was no septum deviation and 
his nostrils were clear to airflow bilaterally.  He had full 
muscle strength and normal range of motion for the lower 
extremities, bilaterally.  With regard to the right knee, the 
examiner noted a small well-healed, non-tender scar measuring 
1/8 of a cm.  The circumference of the veteran's right knee 
and right calf was equal to the left.  The veteran had full 
range of motion and stable ligaments of the right knee with 
no synovial thickening or effusion.  As to the veteran's 
spinal disability, the veteran's iliac crests were 
symmetrical in height with normal lordosis and no scoliosis 
or paralumbar spasms.  There was no pain to palpation and 
range of motion was as follows:  forward flexion to 95 
degrees, extension to 35 degrees, lateral side bending to 40 
degrees and rotation to 35 degrees.  The diagnoses were: 
right knee, status post multiple sprains, strains by history, 
status post arthroscopy with degenerative changes seen on x-
ray, normal clinical exam and discomfort compatible with 
chondromalacia; nose, status post fracture and septoplasty 
with normal clinical exam; and lumbosacral spine with 
intermittent discomfort, normal clinical exam and 
degenerative changes on x-ray.

The veteran underwent a VA examination in October 1994.  The 
veteran reported having a deviated septum that restricted his 
breathing and having a surgical septoplasty.  He reported re-
occurrence of the breathing problems subsequent to the 
surgery.  He reported continuous aching pain in his right 
knee throughout the day with the pain being made worse with 
immobility.  He reported no swelling or tenderness.  He 
reported limitation of motion due to pain.  The veteran also 
reported low back midline pain which he described as constant 
and severe.  He reported no neurological symptomatology.

Internal examination of the anterior portion of the nose 
revealed slightly erythematous anterior turbinates and nasal 
mucosa.  No other abnormality was observed.  Examination of 
the back revealed no area of muscle spasm or body deformity 
and the veteran was able to flex his back to 100 degrees but 
stated that flexion was limited by pain.  He could extend his 
back to 15 degrees and could rotate his back to 90 degrees to 
the left and right.  He could also flex his back 20 degrees 
to the right and 22 degrees to the left.  There were no 
neurological findings related to the back.  Examination of 
the right knee revealed no signs of swelling, tenderness or 
bony deformity.  Muscle strength was normal and the veteran 
could flex his knee to 125 degrees and extend to 180 degrees 
without pain.  Ligament and joint stability were evaluated as 
normal.  The diagnoses were post-traumatic arthritis of the 
right knee, chronic low back strain and deviated septum by 
history.

The veteran underwent a VA orthopedic examination in 
September 2000.  He reported increasing pain in his right 
knee which restricted his activities.  He also reported 
increasing back pain with tightness and stiffness.  On 
examination of the right knee, there was no crepitation, 
effusion, warmth, erythema, tenderness to palpation or 
instability of the joint.  The veteran had full range of 
motion of the right knee.  However, the examination report 
indicates that the veteran's right knee flexion was limited 
to 105 degrees by pain and his right knee extension was 
limited by weakness although there is no indication to what 
degree it was limited.  Examination of the back revealed no 
asymmetry and no masses.  Range of motion of the thoracic 
spine was as follows:  flexion to 80 degrees, limited by pain 
at 75 degrees; extension to 30 degrees, limited by 
fatigability to 25 degrees; right bending to 35 degrees; left 
bending to 30 degrees, limited by pain to 25 degrees; right 
rotation to 25 degrees, limited by pain to 20 degrees; and 
left rotation to 30 degrees, limited by weakness to 25 
degrees.  Range of motion of the lumbar spine was as follows:  
flexion to 60 degrees, limited by pain at 55 degrees; 
extension to 25 degrees, limited by lack of endurance at 20 
degrees; right bending limited by fatigue at 30 degrees; left 
bending to 35 degrees, limited by pain to 25 degrees; right 
rotation to 25 degrees, limited by lack of endurance to 25 
degrees; left rotation to 20 degrees, limited by pain at 15 
degrees.  He was able to heel and toe walk as well as stand 
on alternating feet.  He was able to squat to 150 degrees.  
Straight leg raising tests were negative bilaterally.  
Sensation and deep tendon reflexes were intact and motor 
strength was full in both lower extremities.  His gait 
slightly favored the right knee.  X-rays showed:  L5 on L6 
retrolisthesis, degenerative joint disease, questionable 
spondylolisis of L6, spondylosis of visualized lower thoracic 
spine and vascular calcifications.  The diagnoses were right 
knee chondromalacia patella, with degenerative joint disease 
confirmed by x-ray; lumbosacral spine degenerative joint 
disease; T11 and T12 degenerative joint disease with 
spondylosis of lower thoracic spine.

The veteran underwent a VA nose and sinus examination in 
September 2000.  The veteran reported having his nose broken 
several times in childhood and in service.  He reported 
trouble with breathing through the nose with no purulent 
discharge or dyspnea at rest or on exertion.  He reported 
having no speech impairment, no sinus pain or headaches and 
no allergy attacks.  On physical examination, the septum was 
noted to be in a good position.  The examiner noted no 
obstruction of the right nostril and a 20 percent reduction 
of the left nostril.  The examiner noted no tenderness, 
swelling, discharge or crusting of the sinuses.  The 
diagnoses were old nasal fractures, by history, and post-
septoplasty and turbinate reduction from history.

Private medical records from K.P., D.O., show that the 
veteran reported a history of spondylo-occulta and 
spondylolysis without spondylolisthesis, primarily on the 
left.  On physical examination, the veteran had pain in the 
legs bilaterally upon straight leg raises.  He had a 
decreased range of motion of the right knee compared to the 
left.  His flexion of the right knee was to 135 degrees.  The 
diagnosis was degenerative joint disease of the right knee 
with chronic ACL tear.

The veteran underwent a VA examination in March 2004.  The 
veteran reported a worsening of symptoms related to his right 
knee.  He stated that climbing stairs was difficult.  On 
physical examination, the veteran had full extension of the 
right knee to 0 degrees and flexion to 135 degrees without 
limitation.  He had good stability of the medial, lateral, 
and collateral ligaments to varus and valgus stressing.  He 
had some increased laxity of his ACL ligament with no 
effusion and no patellar grind test with standing.  He did 
have mild varus deformity, but no significant medial, lateral 
or joint line tenderness.  There was no limitation of the 
right knee due to weakness, fatigability, incoordination, or 
flare-ups.  A review of the veteran's MRI of the right knee 
revealed that he had significant medial compartment arthritis 
of the right knee with a varus deformity.  It appeared that 
there was evidence of degenerative meniscal tears as well.  
The examiner noted that the veteran had moderate 
osteoarthritis of the right knee.  In his summary, the 
examiner stated that the veteran had significant arthritis of 
the right knee and some instability of his ACL ligament.

VA outpatient treatment records from 2003 and 2004 show 
continued complaints of back and knee pain.  The Board notes 
that upon physical examination, the veteran had full range of 
motion of his right knee in April 2004.  Additionally, in 
August 2003, the veteran's back was examined.  There was 
tenderness observed with flexion and hyperextension, but heel 
and toe walk were normal, straight leg raises were normal and 
neurological symptoms were absent.  In May 2004, the veteran 
failed to report for a VA examination that had been scheduled 
for him to evaluate the current status of his back and knee 
disabilities. 

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disabilities is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Degenerative Disc Disease, Lumbosacral Spine from July 2, 
1992 to September 7, 2000 and from September 7, 2000 to 
present

Initially the Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its January and June 2004 supplemental statements of the 
case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.   
 
Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

2) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

3) 40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5010 states that traumatic arthritis should 
be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003, 5010.

July 2, 1992 to September 7, 2000

Initially, the Board notes that because the amended 
regulations for rating spinal disabilities did not take 
effect until 2002 and 2003, the amended regulations are not 
applicable to the issue of determining the appropriate 
disability rating from July 2, 1992 to September 7, 2000.

Turning to the evidence of record, the Board notes that for 
the period from July 2, 1992 to September 7, 2000, the 
medical evidence of record does not demonstrate that the 
veteran suffered from intervertebral disc disease.  The 
February 1993 VA examination report noted no paralumbar 
spasms and the October 1994 examination report noted that the 
veteran complained of no neurologic symptoms and that there 
were no neurologic findings on physical examination.  
Therefore, the Board does not find that veteran's medical 
records show persistent symptoms of neuropathy or other 
neurological findings so as to arrive at the diagnosis of 
intervertebral disc disease.  Nevertheless, assuming for the 
sake of argument that the veteran's current disability did 
involve radiculopathy and could be defined as intervertebral 
disc disease, there is no medical evidence of record to show 
that the veteran's symptoms are moderate, involving sciatic 
neuropathy with characteristic pain and muscle spasm, with 
recurring attacks, to warrant a 20 percent evaluation under 
former Diagnostic Code 5293.

The evidence shows that the most significant finding related 
to the lumbar spine is degenerative arthritis.  Specifically, 
the February 1993 VA examination report contained a diagnosis 
of degenerative changes confirmed by x-ray.  As such, the 
veteran's lumbar spine disability is to be rated based on 
limitation to range of motion.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5003.  As noted above, loss of range of 
motion was previously rated under former Diagnostic Codes 
5292 and 5295.  Under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 10 
percent rating for slight limitation of motion and a 20 
percent rating was for moderate limitation of motion and 
under the old Diagnostic Code 5295 a 10 percent rating was 
assigned for lumbosacral strain with characteristic pain on 
motion and a 20 percent rating was assigned if there was 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.

The February 1993 VA examination report shows no paralumbar 
spasms and full range of motion of the lumbar spine.  
However, the examination report does include a diagnosis of 
arthritis confirmed by x-ray.  In addition, the October 1994 
VA examination report shows slight limitation of motion of 
the lumbar spine.  Thus, a disability rating of 10 percent is 
warranted based on slight limitation of motion.  However, 
there is no evidence of muscle spasm on extreme forward 
bending or moderate limitation of motion during this time 
period to warrant a 20 percent rating under either former 
Diagnostic Code 5292 or 5295.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, additional compensation is 
not warranted under these provisions for this time period.  
The Board notes that the February 1993 examination report 
shows that the veteran complained of occasional discomfort in 
his back approximately two times a year, on average.  He 
specifically reported that his only physical complaint at the 
time of the examination was related to his right knee.  
Moreover, on physical examination, no pain was noted on 
palpation or with range of motion testing.  Additionally, the 
October 1994 VA examination report noted that although the 
veteran complained of pain on flexion, his flexion was noted 
to be within normal limits and there is no indication that 
objective manifestations of pain on motion were noted during 
the physical examination.

September 7, 2000 to present

The Board notes that for the period from September 7, 2000 to 
present time, the medical evidence of record does not 
demonstrate that the veteran suffered from intervertebral 
disc disease.  The September 2000 VA examination report did 
not note any muscle spasms or neurological complaints.  On 
physical examination, sensation and deep tendon reflexes were 
intact and motor strength was full in both lower extremities.  
Additionally, VA outpatient treatment records from 2003 and 
2004 show that no neurological symptoms were found related to 
the veteran's lumbar spine disability.  Therefore, the Board 
does not find that veteran's medical records show persistent 
symptoms of neuropathy or other neurological findings so as 
to arrive at the diagnosis of intervertebral disc disease.  
Nevertheless, assuming for the sake of argument that the 
veteran's current disability did involve radiculopathy and 
could be defined as intervertebral disc disease, there is no 
medical evidence of record to show that the veteran's 
symptoms are severe, involving sciatic neuropathy with 
characteristic pain and muscle spasm, characterized by 
recurring attacks with intermittent relief, to warrant a 40 
percent evaluation under former Diagnostic Code 5293 or 
incapacitating episodes as defined by the regulations to 
warrant a 40 percent rating under the revised Diagnostic Code 
5243.  As discussed in detail below, there is also no medical 
evidence to suggest a rating in excess of 20 percent is 
warranted under the revised criteria based on limitation of 
motion.

The evidence shows that the most significant finding related 
to the lumbar spine is degenerative arthritis.  As noted 
previously, the February 1993 VA examination report contained 
a diagnosis of degenerative changes confirmed by x-ray.  
Additionally, the September 2000 VA examination report notes 
lumbosacral spine degenerative joint disease, confirmed by x-
ray.  The Board finds that the most significant actual 
impairment involves loss of range of motion.

As noted above, Diagnostic Code 5003 for degenerative 
arthritis dictates that such disability is to be rated based 
on loss of range of motion.  Loss of range of motion was 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 20 
percent rating for moderate limitation of motion and a 30 
percent rating was for severe limitation of motion and under 
the old Diagnostic Code 5295, a 20 percent rating was 
assigned if there was lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position and a 40 percent rating was 
assigned with severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Under 
the revised regulations, degenerative arthritis of the spine 
is rated under Code 5242.  Under Code 5242, a 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphyosis.  A 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is not warranted unless there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.

The September 2000 VA examination report shows forward 
flexion of the lumbar spine limited by pain at 55 degrees and 
a combined range of motion of the lumbar spine of 170 degrees 
with no evidence of muscle spasm.  Thus, there is no medical 
evidence to demonstrate that the veteran's lumbar spine 
disability warrants a rating in excess of 20 percent under 
Diagnostic Code 5242.  As for application of the former 
Diagnostic Codes 5292 and 5295, the September 2000 VA 
examination report does not show any evidence of severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion in order to warrant a 
rating in excess of 20 percent under former Diagnostic Code 
5295.  Moreover, the medical evidence from the September 2000 
VA examination reports shows, at most, moderate limitation of 
motion, even when taking into consideration pain, 
fatigability and lack of endurance.  Thus, there is no basis 
for awarding a disability rating in excess of 20 percent for 
the veteran's lumbar spine disability under former Diagnostic 
Code 5292.  In sum, when considering the medical record and 
all applicable Diagnostic Codes, there is no medical evidence 
which suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 20 percent for the 
time period from September 7, 2000 to present.

Once again, the Board recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, higher 
compensation is not warranted under these provisions for this 
time period.  The Board notes that the ranges of motion as 
documented in the September 2000 VA examination reflect 
consideration of pain, fatigability and lack of endurance.

Degenerative Disc Disease, Thoracic Spine from July 2, 1992 
to September 7, 2000 and from September 7, 2000 to present

Initially the Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its January and June 2004 supplemental statements of the 
case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the previous version of the rating criteria-

Under Code 5291, limitation of motion of the dorsal spine is 
assigned a noncompensable rating for slight limitation of 
motion, and a 10 percent rating for moderate and severe 
limitation of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5010 states that traumatic arthritis should 
be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003, 5010.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent - forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or , vertebral body fracture with loss of 50 percent 
or more of the height.

2) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

July 2, 1992 to September 7, 2000

Initially, the Board notes that because the amended 
regulations for rating spinal disabilities did not take 
effect until 2002 and 2003, the amended regulations are not 
applicable to the issue of determining the appropriate 
disability rating from July 2, 1992 to September 7, 2000.

Turning to the evidence of record, the Board notes that for 
the period from July 2, 1992 to September 7, 2000, the 
medical evidence of record does not demonstrate that the 
veteran suffered from intervertebral disc disease.  The 
February 1993 VA examination report noted no paralumbar 
spasms and the October 1994 examination report noted that the 
veteran complained of no neurologic symptoms and that there 
were no neurologic findings on physical examination.  
Therefore, the Board does not find that veteran's medical 
records show persistent symptoms of neuropathy or other 
neurological findings so as to arrive at the diagnosis of 
intervertebral disc disease.

The evidence shows that the most significant finding related 
to the thoracic spine is degenerative arthritis.  
Specifically, at separation from service, x-rays revealed 
degenerative changes to the thoracic spine.  As such, the 
veteran's thoracic spine disability is to be rated based on 
limitation to range of motion.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5003.  As noted above, loss of range of 
motion for the thoracic spine was previously rated under 
former Diagnostic Code 5291.  Under the old Diagnostic Code 
5291, limitation of motion of the thoracic spine was assigned 
a noncompensable rating for slight limitation of motion and a 
10 percent rating was for moderate or severe limitation of 
motion.

The February 1993 VA examination report shows no paralumbar 
spasms and full range of motion of the spine.  However, the 
October 1994 VA examination report shows slight limitation of 
motion of the spine.  Thus, a noncompensable rating is 
warranted based on slight limitation of motion.  However, 
there is no evidence of moderate limitation of motion to 
warrant a compensable rating under Diagnostic Code 5291 
during this time period.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, additional compensation is 
not warranted under these provisions for this time period.  
The Board notes that the February 1993 examination report 
shows that the veteran complained of occasional discomfort in 
his back approximately two times a year, on average.  He 
specifically reported that his only physical complaint at the 
time of the examination was related to his right knee.  
Moreover, on physical examination, no pain was noted on 
palpation or with range of motion testing.  Additionally, the 
October 1994 VA examination report noted that although the 
veteran complained of pain on flexion, his flexion was noted 
to be within normal limits and there is no indication that 
objective manifestations of pain on motion were noted during 
the physical examination.

September 7, 2000 to present

The Board notes that for the period from September 7, 2000 to 
present time, the medical evidence of record does not 
demonstrate that the veteran suffered from intervertebral 
disc disease.  The September 2000 VA examination report did 
not note any muscle spasms or neurological complaints.  On 
physical examination, sensation and deep tendon reflexes were 
intact and motor strength was full in both lower extremities.  
Additionally, VA outpatient treatment records from 2003 and 
2004 show that no neurological symptoms were found related to 
the veteran's thoracic spine disability.  Therefore, the 
Board does not find that veteran's medical records show 
persistent symptoms of neuropathy or other neurological 
findings so as to arrive at the diagnosis of intervertebral 
disc disease.

The evidence shows that the most significant finding related 
to the thoracic spine is degenerative arthritis.  As noted 
previously, at separation from service, x-rays confirmed 
degenerative changes in the veteran's thoracic spine.  
Additionally, the September 2000 VA examination report notes 
thoracic spine degenerative joint disease, confirmed by x-
ray.  The Board finds that the most significant actual 
impairment involves loss of range of motion.

As noted above, Diagnostic Code 5003 for degenerative 
arthritis dictates that such disability is to be rated based 
on loss of range of motion.  Loss of range of motion for the 
thoracic spine was previously rated under former Diagnostic 
Code 5291.  As noted above, under the old Diagnostic Code 
5291, limitation of motion of the thoracic spine was assigned 
a 10 percent rating for moderate or severe limitation of 
motion.  This was the highest disability rating available 
under this diagnostic code.  Under the revised regulations, 
degenerative arthritis of the spine is rated under Code 5242.  
Under Code 5242, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or , vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphyosis.

The September 2000 VA examination report shows forward 
flexion of the thoracic spine limited by pain at 75 degrees 
and a combined range of motion of the thoracic spine of 205 
degrees with no evidence of muscle spasm.  Because there is 
no evidence of muscle spasm and because forward flexion of 
the thoracic spine is greater than 60 degrees and combined 
range of motion of the thoracic spine is greater than 120 
degrees, there is no medical evidence to demonstrate that the 
veteran's thoracic spine disability warrants a rating in 
excess of 10 percent under Diagnostic Code 5242.  As for 
application of the former Diagnostic Code 5291, the veteran 
is currently rated at 10 percent for his thoracic spine 
disability, which is the highest rating available under this 
Diagnostic Code.  In sum, when considering the medical record 
and all applicable Diagnostic Codes, there is no medical 
evidence which suggests that the veteran's thoracic spine 
disability warrants a disability rating in excess of 10 
percent for the time period from September 7, 2000 to 
present.

Once again, the Board recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, higher 
compensation is not warranted under these provisions for this 
time period.  The Board notes that the ranges of motion as 
documented in the September 2000 VA examination reflect 
consideration of pain, fatigability and lack of endurance.

Chondromalacia Patella, Right Knee, with Degenerative Joint 
Disease

The veteran's right knee disability is currently rated under 
Diagnostic Code 5014 which states that osteomalacia will be 
rated on limitation of motion of the affected parts.  
38 C.F.R. § 4.71(a), Diagnostic Code 5014.  For purposes of 
this case, the Board notes that Diagnostic Code 5003 states 
that arthritis established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  The Board also notes that a recent General 
Counsel Opinion, VAOPGCOREC 9-2004, states that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.

Turning to the medical evidence of record, the Persian Gulf 
Registry medical examination in February 1993 contains a 
diagnosis of right knee degenerative arthritis.  The VA 
examination report from February 1993 notes complaints at the 
time were of aching after sitting for a long time, but no 
locking, buckling or swelling.  On physical examination, he 
had full muscle strength and normal range of motion for the 
lower extremities, bilaterally.  With regard to the right 
knee, the examiner noted a small well-healed, non-tender scar 
measuring 1/8 of a cm.  The circumference of the veteran's 
right knee and right calf was equal to the left.  The veteran 
had full range of motion and stable ligaments of the right 
knee with no synovial thickening or effusion.  The diagnosis 
was right knee, status post multiple sprains, strains by 
history, status post athroscopy with degenerative changes 
seen on x-ray, normal clinical exam and discomfort compatible 
with chondromalacia.

The VA examination report from October 1994 shows that the 
veteran reported continuous aching pain in his right knee 
throughout the day with the pain being made worse with 
immobility but no swelling or tenderness.  Examination of the 
right knee revealed no signs of swelling, tenderness or bony 
deformity.  Muscle strength was normal and the veteran could 
flex his knee to 125 degrees and extend to 180 degrees 
without pain.  Ligament and joint stability was evaluated as 
normal.  The diagnosis was post-traumatic arthritis of the 
right knee.

The September 2000 orthopedic examination report reflects 
that the veteran reported increasing pain in his right knee 
which restricted his activities.  On examination of the right 
knee, there was no crepitation, effusion, warmth, erythema, 
tenderness to palpation or instability of the joint.  The 
veteran had full range of motion of the right knee.  However, 
the examination report indicates that the veteran's right 
knee flexion was limited to 105 degrees by pain and his right 
knee extension was limited by weakness although there is no 
indication to what degree it was limited.  The diagnosis was 
right knee chondromalacia patella, with degenerative joint 
disease confirmed by x-ray.

Private medical records from K.P., D.O., show that the 
veteran had a decreased range of motion of the right knee 
compared to the left.  His flexion of the right knee was to 
135 degrees.  The diagnosis was degenerative joint disease of 
the right knee with chronic ACL tear.

The VA examination report from March 2004 shows that the 
veteran reported a worsening of symptoms related to his right 
knee.  On physical examination, the veteran had full 
extension of the right knee to 0 degrees and flexion to 135 
degrees without limitation.  He had good stability of the 
medial, lateral, and collateral ligaments to varus and valgus 
stressing.  He had some increased laxity of his ACL ligament 
with no effusion and no patellar grind test with standing.  
He did have mild varus deformity, but no significant medial, 
lateral or joint line tenderness.  There was no limitation of 
the right knee due to weakness, fatigability, incoordination, 
or flare-ups.  A review of the veteran's MRI of the right 
knee revealed that he had significant medial compartment 
arthritis of the right knee with a varus deformity.  It 
appeared that there was evidence of degenerative meniscal 
tears as well.  The examiner noted that the veteran had 
moderate osteoarthritis of the right knee.  In his summary, 
the examiner stated that the veteran had significant 
arthritis of the right knee and some instability of his ACL 
ligament.

VA outpatient treatment records from 2003 and 2004 show 
continual complaints of knee pain.  The Board notes that upon 
physical examination, the veteran had full range of motion of 
his right knee in April 2004.

In sum, the medical evidence of record shows, at most, 
limitation of flexion of the veteran's right knee to 105 
degrees with no limitation of extension.  Specifically, the 
February 1993 examination report shows full range of motion 
of the right knee, the October 1994 report shows flexion 
limited to 125 degrees, the September 2000 report shows 
flexion limited by pain to 105 degrees, the March 2004 report 
shows flexion limited to 135 degrees and the April 2004 VA 
outpatient records show full range of motion.  None of the 
medical records document any limitation to extension of the 
veteran's right knee.  The limitation of motion of the 
veteran's right knee as documented by the medical evidence of 
record is not compensable under either Diagnostic Code 5260 
or 5261.  However, as noted above, there is x-ray evidence of 
degenerative changes in the veteran's right knee and there is 
some limitation of motion of the right knee.  Therefore, 
under Diagnostic Code 5003, a 10 percent evaluation is 
warranted.  However, there is not sufficient enough 
limitation to range of extension or flexion of the veteran's 
right knee to warrant a higher rating under Diagnostic Codes 
5260 or 5261.  

However, VA examination on March 20, 2004, appears to have 
documented instability of a ligament of the right knee.  This 
would warrant a separate rating under Diagnostic Code 5257.  
It appears from the examiner's description that any 
instability is no more than slight.  Therefore, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
a separate 10 percent rating for lateral instability of the 
right knee is warranted under Code 5257.  The evidence is 
against a finding that the criteria for a higher rating is 
warranted. 

Nasal Fracture, Status Post Septoplasty

Initially the Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of the respiratory system which became effective 
as of October 7, 1996.  See 61 Fed. Reg. 46,720 (Sept. 5, 
1996).

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendment discussed 
above has a specified effective date without provision for 
retroactive application, the amendment may be applied prior 
to its effective date.  As of the effective date, the Board 
must apply whichever version of the rating criteria is more 
favorable to the veteran.

The Board notes that the RO addressed the new amendments in 
its August 1998 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

The veteran's nasal disability is rated under Diagnostic Code 
6502 for a deviated nasal septum.  Under the previous rating 
criteria, a deviated nasal septum with only slight symptoms 
warranted a noncompensable rating and a 10 percent rating was 
only warranted when there was marked interference with 
breathing space.  38 C.F.R. § 4.96, Diagnostic Code 6502 
(1995).

Under the revised rating criteria, a traumatic deviated 
septum with a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on side warrants a 10 
percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6502 
(2004).

The medical evidence of record shows that during VA 
examination in February 1993, there was no septum deviation 
and his nostrils were clear to airflow bilaterally.  The VA 
examination from October 1994 shows that internal examination 
of the anterior portion of the nose revealed slightly 
erythematous anterior turbinates and nasal mucosa.  No other 
abnormality was observed.  The VA nose and sinus examination 
report from September 2000 states that on examination, the 
veteran's septum was noted to be in a good position and there 
was no obstruction of the right nostril.  There was a 20 
percent reduction of the left nostril.

In sum, there is no medical evidence of record to suggest 
marked interference with breathing space, full blockage of 
one nostril, or a 50 percent blockage of both nostrils to 
warrant a compensable rating under either the previous or 
current rating criteria for Diagnostic Code 6502.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
determination than set forth in this decision.


ORDER

Entitlement to a separate 10 percent rating for lateral 
instability associated with the veteran's service-connected 
right knee disability is warranted.  To this extent, the 
appeal is granted.  

The appeal is denied as to the remaining issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


